DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 10/19/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following reasons:

Applicant’s arguments filed on 10/19/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims provide a practical application based on the presence of a personal assistant executing on a plurality of client devices using sensors integrated with the client devices, including communicating to a remote server. Arguments are made that the solution enables real-time determination of user needs with currently available packets.
Examiner respectfully disagrees. The involvement of a personal assistant executing on a plurality of devices and communicating with a remote sensor does not necessarily provide a practical application of technology, but merely uses well-known computing devices to apply the abstract idea over a network. The collection of data from signals integrated in with the client devices is also mere data gathering. The 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 10/19/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive. Upon further search and consideration, it is determined that the Du reference does disclose the use of sensors to collect user data. Paragraph [0015] of Applicant’s specification disclose the use of sensors to collect such interaction information such as location information, weather data, accelerometer data, etc. Similarly, Du does disclose the collection of location data, weather information, environmental sensor data, accelerometer information, etc. (Du: [0044]).
In view of the above, the rejection under 35 U.S.C. 103 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-9 are directed to a system, which is an apparatus. Claims 10-15 are directed to a method, which is a process. Claims 16-20 are directed to a computer readable storage device, which is an apparatus. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of grouping users together to purchase a bundle of items:
collect user signals, in real time, associated with the plurality of disparate users, based at least in part on data from the user interactions tracked across the plurality client computing devices;
responsive to collecting the user signals associated with the plurality of disparate users, determine user needs of the disparate users based at least in part on the collected user signals, the user needs stored in a user data store; 
separate from collecting the user signals, collect packet data associated with offered packets comprised of a plurality of divisible packet elements; 
map the user needs of the disparate users to the packet elements; 
determine matches between the user needs and the packet elements; 
upon determining that a threshold quantity of packet elements associated with the packet is satisfied, generate a virtual group of disparate users whose user needs match at least a portion of the packet elements of the packet; 
receive opt in responses to the first notification; and 
responsive to determining that the received responses meet a threshold quantity of users associated with the packet, 
facilitate transactions of the matched packet elements with the responding disparate users by transmitting payment on behalf of the responding disparate users.

The recited limitations above set forth the process for grouping users for purchases of bundles of item. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 discloses additional elements, such as:
by way of a digital personal assistant that executes at least in part on a plurality of client computing devices, track user interactions with the client computing devices for the plurality of disparate users;
sensors integrated with the client computing devices, the sensors comprising software functions that execute on the client computing devices to obtain user data comprising the user interactions;
automatically, transmit, over a network, a first notification to each of the disparate users of the virtual group, wherein the notification informs a given user of the match between one or more user needs and one or more packet elements for the given user, and wherein the first notification comprises an interactive functionality in a user interface offering the given user a selectable option to opt in to the shared packet transaction; 
transmit a second notification to the disparate users of the virtual group that the shared packet transaction has been successfully approved;
Taken individually and as a whole, representative claim 16 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes 
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the limitations recite a processing device, the specification discloses that the device can be any type of computing device. The device is any generic device, and do not implement the abstract idea in a manner that is integral to the claim, but to generally link the claims to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. Furthermore, the digital personal assistant is not disclosed with any specificity, the specification only disclosing possible functions of the digital personal assistant with a high level of generality and no disclosure of how the functions are performed. Thus, by broadest reasonable interpretation, the digital personal assistant is a software that performs the tracking as it is already well-known in the art. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 10 (method) and independent claim 16 (computer readable storage device), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 10 and 16 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 10 and 16 are rejected for at least similar rationale as discussed above.
Dependent claims 2-9, 11-15, and 17-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for grouping users together for a shared packet transaction. Thus, each of claims 2-9, 11-15, and 17-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-9, 11-15, and 17-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 10-11, 14-15, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Du (US 20140344093 A1) in view of Shaw (US 20150324877 A1), and in further view of Cavagnaro (US 20110251922 A1), and in even further view of Ghosh (US 20160063546 A1).

Regarding Claim 1: Du discloses a system comprising: 
track user interactions with the client computing devices for the plurality of disparate users, the user interactions tracked by the digital personal assistance application using sensors integrated with the client computing devices, the sensors comprising software functions that execute on the client computing devices to obtain user data comprising the user interactions; Du discloses tracking contextual information about the user using sensors within the user device, such as location information, weather information, environmental sensor information, and accelerometer information (Du: [0055-0047]; see also: [0069]). Du also discloses software to send or receive the information (Du: [0064]; see also: [0041]; [0102]).
by way of the digital personal assistant application, communicate user signals, comprising the user interactions, via a network to a remote server; Du discloses sending the contextual information to the group purchasing platform (Du: [0047]; see also: Fig. 1, #103,105,117).
responsive to collecting user signals associated with a plurality of disparate users, determine user needs of the disparate users based on the collected user signals; Du discloses retrieving information about a user such as wish lists, subscription information, and other context information to figure out what group purchasing events to invite the user to (Du: [0041]; see also: [0031]; [0043]; [0074]).
separate from user signals, collect packet data associated with offered packets comprised of a plurality of divisible packet elements; Du discloses receiving input specifying group events and their details (Du: [0042]; see also: [0058]; [0078]).
map the user needs of the disparate users to the packet elements; Du discloses receiving criteria information with the group events, and using the criteria to match users as candidates to the group event by their contextual information (Du: [0048]; see also: [0033]; [0052]; [0054-0055]; [0080-0083]).
determine matches between the user needs and the packet elements; Du discloses matching the users to the group events by the group event criteria and the user contextual information (Du: [0048]; see also: [0033]; [0052]; [0054-0055]; [0080-0083]).
upon determining that a threshold quantity of packet elements associated with the packet is satisfied, generate a virtual group of disparate users whose user needs match at least a portion of the packet elements of the packet; Du discloses determining when the necessary amount of users (minimum amount to make a deal valid) are gathered, closing the group (Du: [0053]; see also: [0038]).
transmit a first notification to the disparate users of the virtual group, wherein the first notification informs a given user of the match between one or more user needs and one or more packet elements for the given user; Du discloses sending a notification to the candidates of the group event including a description of the group event (Du: [0053]; see also: [0061]; [0088]).
receive opt in responses to the notification; Du discloses the candidate sending a message to choose to participate in the group event (Du: [0053]).
responsive to determining that the received responses meet the threshold quantity associated with the packet; Du discloses gathering the minimum amount of users required to make a deal valid (Du: [0038]; see also: [0026]; [0029]; [0053]).

Du does not explicitly teach a system comprising:
by way of a digital personal assistant application that is present across a plurality of client computing devices, track user interactions with the client computing devices for the plurality of disparate users;
collect user signals, in real time, associated with the plurality of disparate users, based at least in part on data from the user interactions tracked across the plurality of client computing devices;
wherein the first notification comprises an interactive functionality in a user interface offering the given user a selectable option to opt in to the shared packet transaction;
transmit a second notification to the disparate users of the virtual group that the shared packet transaction has been successfully approved;
facilitate transactions of the matched packet elements with the responding disparate users by transmitting payment on behalf of the responding disparate users.
Notably, however, Du does disclose matching users based on group event criteria and contextual information (Du: [0052]).
To that accord, Shaw does teach wherein the first notification comprises an interactive functionality in a user interface offering the given user a selectable option to opt in to the shared packet transaction; Shaw teaches an interface where the user may indicate to participate in the offer by selecting the selectable element (Shaw: [0059]; see also: Fig. 2, #270).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the interactive interface with a selectable option to opt in to the transaction to the invention of Du. One of ordinary skill in the art would have been motivated to do so in order to facilitate the participation of a buyer by providing a more rapid options (Shaw: [0008]).

Du in view of Shaw does not explicitly teach a method comprising:
by way of a digital personal assistant application that is present across a plurality of client computing devices, track user interactions with the client computing devices for the plurality of disparate users;
collect user signals, in real time, associated with the plurality of disparate users, based at least in part on data from the user interactions tracked across the plurality of client computing devices;
transmit a second notification to the disparate users of the virtual group that the shared packet transaction has been successfully approved;
facilitate transactions of the matched packet elements with the responding disparate users by transmitting payment on behalf of the responding disparate users. 
Notably, however, Du does disclose closing the group event when the necessary number of users are gathered to be able to partake in the group purchase and notifying the users when the group has closed (Du: [0053]).
To that accord, Cavagnaro does teach a method comprising:
transmit a second notification to the disparate users of the virtual group that the shared packet transaction has been successfully approved; Cavagnaro teaches providing a receipt and notification to the joint purchasers of their participation to the full payment and shipping of the item (Cavagnaro: [0058]).
facilitate transactions of the matched packet elements with the responding disparate users by transmitting payment on behalf of the responding disparate users. Cavagnaro teaches the system collecting the payments from each of the contributors and sending the full payment to the vendor (Cavagnaro: [0043-0044]; see also: [0006]; Fig. 1, #106,108).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included notification of payment and facilitating the transaction to the invention of Du. One of ordinary skill in the art would have been motivated to do so in order to secure sufficient payments for the item and to avoid providing funds if the transaction is cancelled (Cavagnaro: [0043]).

Du in view of Shaw, and in further view of Cavagnaro does not explicitly teach a method comprising:
by way of a digital personal assistant application that is present across a plurality of client computing devices, track user interactions with the client computing devices for the plurality of disparate users;
collect user signals, in real time, associated with the plurality of disparate users, based at least in part on data from the user interactions tracked across the plurality of client computing devices;
Notably, however, Du does disclose retrieving user information regarding items of interest (Du: [0041]).
To that accord, Ghosh does teach a method comprising:
by way of a digital personal assistant application that is present across a plurality of client computing devices, track user interactions with the client computing devices for the plurality of disparate users; Ghosh teaches a server or other computing device that can track online activity of users on their own user devices (Ghosh: [0057]).
collect user signals, in real time, associated with the plurality of disparate users, based at least in part on data from the user interactions tracked across the plurality of client computing devices; Ghosh teaches determining areas of interest of the user by analyzing the user activity, such as browsing patterns, page types that were viewed, categories of products, page content, etc. (Ghosh: [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tracking of user interactions by an application and collecting user signals based on the tracked interactions to the invention of Du. One of ordinary skill in the art would have been motivated to do so in order to receive consumer data that is more personal and relevant to the consumer to target offers accurately (Ghosh: [0007]).

Regarding Claim 2: Du in view Shaw, in further view of Cavagnaro, and in even further view of Ghosh discloses the limitations of claim 1 above.
Du further discloses wherein in determining the user needs of the disparate users, the system is configured to identify an explicitly-defined entity in a collected user signal as a user need. Du discloses receiving a wish list of a user that explicitly lists the desired items (Du: [0033]; see also: [0043]; [0054]; [0080]; [0084]).

Regarding Claim 3: Du in view Shaw, in further view of Cavagnaro, and in even further view of Ghosh discloses the limitations of claim 1 above.
Du further discloses a system comprising:
wherein in determining user needs of the disparate users, the system is configured to infer a user need for a particular user based at least in part on at least one from a group of user signals comprising: 
a search history for the particular user; 
a purchase history for the particular user; schedule and calendar data for the particular user; 
social-network data for the particular user; 
communications for the particular user; and 
data sensed via one or more sensors of one or more client computing devices associated with the particular user.
Examiner notes that Applicant recites at least one from a group of in the claim.
Du discloses using calendar event information, environmental sensor information, social networking information, and purchase history in determining user contextual information (Du: [0044]; [0050]; [0084]).

Regarding Claim 8: Du in view Shaw, in further view of Cavagnaro, and in even further view of Ghosh discloses the limitations of claim 1 above.
Du further discloses wherein the notification comprises a selectable option, which when selected by a particular user, transmits a response that opts the particular user into a shared transaction of an associated packet. Du discloses the user being able to view the options and send a message to participate in the group event (Du: [0053]).

Regarding Claim 9: Du in view Shaw, in further view of Cavagnaro, and in even further view of Ghosh discloses the limitations of claim 1 above.
Du in view of Shaw does not explicitly teach wherein in facilitating the transactions of the matched packet elements, the system is configured to: 
secure a reservation for the product or service on behalf of an individual user of the virtual group.
Notably, however, Du does disclose closing the group event when the necessary number of users are gathered to be able to partake in the group purchase (Du: [0053]).
Examiner notes that Applicant recites or in the claim. To that accord, Cavagnaro does teach secure a reservation for the product or service on behalf of an individual user of the virtual group. Cavagnaro teaches the system collecting the payments from each of the contributors and sending the full payment to the vendor (Cavagnaro: [0043-0044]; see also: [0006]; Fig. 1, #106,108).


Regarding Claims 10 and 16: Claims 10 and 16 recite substantially similar limitations as claim 1. Therefore, claims 10 and 16 are rejected under the same rationale as claim 1 above.

Regarding Claims 11 and 18: Claims 11 and 18 recite substantially similar limitations as claim 3. Therefore, claims 11 and 18 are rejected under the same rationale as claim 3 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 8. Therefore, claim 14 is rejected under the same rationale as claim 8 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 9. Therefore, claim 15 is rejected under the same rationale as claim 9 above.

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 2. Therefore, claim 17 is rejected under the same rationale as claim 2 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625